Case 2:19-cv-05431-E Document 28 Filed 09/23/20 Page 1 of 1 Page ID #:768
 Cas 2:19-cv-05431-E L



   1 ANDREW T. KOENIG, State Bar No. 158431
     Attorney at Law
   2 93 S. Chestnut Street, Suite 208                                  FILED
                                                            CLERK, U.S. DISTRICT COURT
     Ventura, California 93001
   3 Telephone: (805) 653-7937
     Facsimile: (805) 653-7225                                    SEP 2 3 ?O?O
   4 E-Mail: andrewtkoenig@hotmail.com
                                                           CENTRAL DISTRICT OF CALIFOR
   5   Attorney for Plaintiff Ramon Mendez                 BY                     DEP

   6

   7
   8                          UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
   9                                WESTERN DIVISION
  10
       RAMON MENDEZ,                                 CASE NO. CV 19-05431--Ef
  11
  12           Plaintiff,                            [-- ORDER AWARDING
                                                     ATTORNEY'S FEES AND COSTS
  13               V.                                PURSUANT TO THE EQUAL
                                                     ACCESS TO JUSTICE ACT, 28
  14                                                 U.S.C. § 2412(d)
       ANDREW SAUL,
  15   COMMISSIONER OF SOCIAL
       SECURITY,
  16
               Defendant.
  17
  18   /Ill
  19          Based upon the parties' Stipulation for Award of EAJA Fees ("Stipulation"),
  20   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
  21   Justice Act in the amount of FIVE-THOUSAND THREE-HUNDRED DOLLARS
  22   and NO CENTS ($5,300.00), as authorized by 28 U.S.C. § 2412(d), pursuant to 28
  23   U.S.C. § 1920, subject to the terms of the Stipulation.
  24   Dated:    t:J)zJ)Zp
  25
                                  �GE
  26
  27
  28

                                                 1
